internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-120427-98 date date x a_trust trust trust trust trust trust trust trust trust trust estate d1 d2 d3 year year dear this letter responds to the letter dated date and subsequent correspondence submitted by x’s authorized representative on behalf of x requesting relief for a late election to be an s_corporation and for late elections under sec_1361 the information submitted states that x was incorporated on d1 of year as of d2 of year the beginning of x’s first taxable_year the shares of x were held by estate certain trusts including trust sec_1 through and four individuals a as x’s president represents that each of trust sec_1 through qualifies as a qualified_subchapter_s_trust qsst as described in sec_1361 a also represents that the shareholders intended that x elect to be an s_corporation beginning year its first taxable_year x relied on x’s attorneys to complete the steps necessary for x to be an s_corporation however x’s attorneys who prepared a form_2553 election by a small_business_corporation for x failed to file the form and the related elections under sec_1361 for each of trust sec_1 through x therefore failed to timely file a form_2553 and the respective beneficiary of each of trust sec_1 through failed to file an election under sec_1361 in late year x’s accountants requested copies of form_2553 and the related elections under sec_1361 for trust sec_1 through at that time it was determined that the form_2553 and the elections under sec_1361 had not been filed x requested that the accountants take steps to obtain relief for the missed filings in d3 elections under sec_1361 were filed for trust sec_1 through x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary a represents that the failure_to_file timely elections under sec_1361 of the code was not motivated by tax_avoidance or the result of retroactive tax planning x also represents that it and all of its shareholders have reported their income consistent with x being an s_corporation since x’s inception sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 of the code as in effect for taxable years beginning on or before date provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1361 of the code provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 of the code provides that in the case of a qualified_subchapter_s_trust with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 of the code provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year sec_1362 of the code provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's first taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 in addition we conclude that x’s intended s_corporation_election would have been ineffective because the respective beneficiary of each of trust sec_1 through failed to timely file an election under sec_1361 therefore causing x to fail to meet the requirements of sec_1361 we further conclude that the ineffectiveness was inadvertent within the meaning of sec_1362 pursuant to sec_1362 x will be treated as an s_corporation from d2 of year and thereafter provided x files a completed form_2553 as set forth above and x’s s_corporation_election is not otherwise invalid and is not terminated under the provisions of sec_1362 from d2 of year trust sec_1 through will be treated as trusts described in sec_1361 and the respective beneficiary of trust sec_1 through will be treated for purposes of sec_678 as the owner of that portion of the respective trust that consists of x stock the shareholders of x must in determining their federal_income_tax liabilities include their respective shares of the separately and non-separately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat themselves as described above this ruling letter will be null and void except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office copies of this letter are being forwarded to x’s authorized representatives sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
